internal_revenue_service department of the treasury number release date index no re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date date legend decedent trust trustee date date date date date law firm dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date decedent's gross_estate consisted primarily of decedent’s farming operation trustee as trustee of trust engaged law firm to provide legal and tax_advice in regard to the post-death administration of decedent’s estate law firm prepared and timely filed decedent's federal estate_tax_return form_706 on date in preparation of form_706 law firm determined that the estate did not satisfy the threshold requirements in sec_2057 and did not advise trustee of the election accordingly an election under sec_2057 was not made plr - on date law firm prepared and filed supplemental information on form_706 first supplemental form_706 reflecting corrected values of some of the estate’s assets in preparation of the first supplemental form_706 law firm discussed the election under sec_2057 with trustee but once again law firm determined that the estate did not satisfy the threshold requirements in sec_2057 trustee relied on law firm’s expertise and signed the first supplemental form_706 accordingly an election under sec_2057 was not made on the first supplemental form_706 on date law firm filed a second supplemental form_706 second supplemental form_706 in preparation of the second supplemental form_706 law firm and attorney determined that the estate qualified for the election under sec_2057 an election under sec_2057 was made on the second supplemental form_706 decedent's_estate tax_return is currently under examination by the internal_revenue_service service decedent's_estate requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_2057 to deduct the adjusted_value of decedent's qualified family-owned business interests sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a member of the decedent's family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a plr - sec_2057 provides generally that for purposes of sec_2057 the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable sec_2032a provides that the secretary may prescribe procedures under which the executor will have a reasonable_time not exceeding days to provide necessary information or signatures after receiving notification of a failure to provide the required information or signatures sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time to make the election under sec_2057 is granted until date the date on which the second supplemental form_706 was filed however the burden is on the estate to establish to the service's satisfaction that all of the requirements of sec_2057 are met plr - the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc initiator reviewer reviewer reviewer reviewer reviewer reviewer code surname date form 1937-a rev correspondence approval and clearance department of the treasury internal_revenue_service u s gpo
